                      Case 1:21-mj-05198-JGD Document 1 Filed 05/10/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    District of
                                                __________      Massachusetts
                                                             District of __________

                  United States of America                        )
                             v.                                   )
                        Danielle Miller
                                                                  )
                                                                  )      Case No. 21-mj-5198-JGD
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   August 1, 2020              in the county of                Suffolk        in the
                       District of        Massachusetts       , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1343                               WIre fraud, that is, having devised and intending to devise a scheme and
                                               artifice to defraud, and for obtaining money and property by means of
                                               materially false and fraudulent pretenses, representations, and promises, did
                                               transmit and cause to be transmitted by means of wire communications in
                                               interstate and foreign commerce, writings, signs, signals, pictures, and
                                               sounds for the purpose of executing the scheme to defraud – specifically, by
                                               accessing a myRMV account maintained by the Massachusetts Registry of
                                               Motor Vehicles.

         This criminal complaint is based on these facts:
Please see the affidavit of Special Agent Jacqleen Cunningham, Homeland Security Investigations, which is attached
hereto and incorporated by reference.




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                Jacqleen Cunningham, Special Agent, HSI
                                                                                              Printed name and title

Sworn to E\WHOHSKRQHSXUVXDQWWR)HG5&ULP3.


Date:             05/10/2021
                                                                                                Judge’s signature

City and state:                           Boston, MA                            Hon. Judith G. Dein, U.S. Magistrate Judge
                                                                                              Printed name and title
